Milton Tischler, Esq. Informal Opinion No. 99-10 South Blooming Grove Fire District P. O. Box 288 Monroe, N Y 10950
Dear Mr. Tischler:
You have asked whether the Board of Fire Commissioners of the South Blooming Grove Fire District is authorized to pass a resolution imposing a fine on property owners for the fire department's response to false alarms. You note that the Board is receiving an increasing number of false alarms from private alarm systems at commercial premises and residences. The Board has asked you whether it may impose a fine of $250 in the event the fire department is called more than once to any location where the owner's security system emits a false alarm.
Town Law article 11 governs the establishment and operation of fire districts. It makes no provision for the imposition of fines for false alarms. The powers and duties of the Board of Fire Commissioners are set forth in Town Law § 176. That section does not authorize a Board of Fire Commissioners to levy fines for false alarms or for other purposes. Without such an express authorization, the Board does not have the power to impose or collect fines. That power is granted expressly to local governments by Municipal Home Rule Law § 10(4)(b).
In a prior opinion, we concluded that a town law imposing charges on property owners for false emergency alarms is neither inconsistent with nor preempted by State law. Op Atty Gen (Inf) No. 96-22. You may wish to consult with the town or towns within which your district lies to determine whether they would act to impose fines for false alarms.
We conclude that the Board of Fire Commissioners of a Fire District is not authorized to impose fines on property owners for the fire department's response to false alarms.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
SIOBHAN S. CRARY, Assistant Attorney General